OPINION — AG — ** SOCIAL SECURITY PAYMENTS — TEACHERS ** THE CONTRIBUTIONS MADE BY SCHOOL DISTRICTS ON ACCOUNT OF SCHOOL DISTRICT PERSONNEL COVERED BY SOCIAL SECURITY SHOULD BE PAID FROM THE SAME APPROPRIATION ACCOUNT FROM WHICH THE INDIVIDUAL'S SALARY IF PAID, THAT IS, CONTRIBUTIONS FOR TEACHERS SHOULD BE PAID FROM THE APPROPRIATION MADE FOR TEACHING SALARIES, AND CONTRIBUTIONS FOR EMPLOYEES PAID FROM APPROPRIATIONS MADE FOR " MAINTENANCE " SHOULD BE PAID FROM SUCH APPROPRIATION ACCOUNT. (SCHOOL, CONTRIBUTIONS) CITE: 70-6-1, 70 O.S. 4-22 [70-4-22], 51 O.S. 125 [51-125] 61 O.S. 132 [61-132] (J. H. JOHNSON)